RULEY, JUDGE:
On January 4, 1980, at approximately 11:00 p.m., the claimant’s son was driving the claimant’s 1979 Chevrolet automobile west on the W.Va. Route 119 bypass through West Madison, Boone County, when he hit a hole at the edge of the pavement, damaging the two right tires of the car. The hole extended approximately six inches into the pavement, was approximately one car length long and eight inches deep, and was filled with water. The amount of damage was $108.94.
The State neither insures nor guarantees the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the respondent to be found liable for damages caused by road defects of this type, the claimant must prove that the respondent had actual or constructive knowledge of the defect and a reasonable amount of time to take suitable corrective action. Davis v. Dept. of Highways, 11 Ct.Cl. 150. Since the claimant brought forth no evidence to that effect and did not meet the burden of proof, this claim must be denied.
Claim disallowed.